Opinion filed October 20, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-21-00164-CR & 11-21-00165-CR
                                __________

             WILLIAM CHARLES FRAISER III, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR54881 & CR55929


                      MEMORANDUM OPINION
       Appellant, William Charles Fraiser III, was charged by two indictments with
the felony offenses of (1) assault family violence enhanced with a previous
conviction and (2) burglary of a habitation (Count I) and assault family violence
enhanced with a previous conviction (Count II). The trial court granted the State’s
motion to consolidate the two indictments for trial. See TEX. PENAL CODE ANN.
§§ 3.01, 3.02 (West 2021). In one cause, the jury found Appellant guilty of burglary
of a habitation and assessed his punishment at twenty years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice. In the other
cause, the jury found Appellant not guilty of assault family violence enhanced, but
found him guilty of the lesser included offense of assault family violence, a Class A
misdemeanor. For the misdemeanor conviction, the jury assessed punishment at 365
days in the Midland County jail. These appeals followed.
      In his sole issue, Appellant submits that the trial court erred in admitting a
prior California conviction for battery during the guilt/innocence phase of the trial
absent more evidence linking Appellant to such conviction. Appellant contends that
admission of the certified copy of the California conviction constituted reversible
error, and he requests that we reverse Appellant’s convictions and remand the causes
for a new trial. We affirm.
                                     Background
      On November 10, 2019, Appellant met D.M., a person with whom he began
a dating relationship. D.M. testified that on the day of the incident, Appellant looked
through D.M.’s cell phone, “got mad about something that was on it,” and threw the
phone. Appellant then pushed her against the wall and put his knee on her, causing
her pain. D.M. “went limp” and “sunk down to the ground,” where she would have
been in view of people in the apartment’s courtyard. A witness confirmed that, on
that day, she saw a couple fighting outside while she was walking her dog. The
witness testified that the woman seemed upset and “looked like she was being
dragged,” so the witness called 9-1-1. The perpetrator of the assault approached the
witness as she was talking to the 9-1-1 dispatcher and told the witness to put her
phone away. D.M. confirmed that she saw “the lady walking her dog” and that, at
that time, “[Appellant] ran off,” which allowed D.M. to escape.
      D.M. testified that, after her father left the apartment early the next morning,
she saw Appellant outside of her bedroom window, upon which D.M. “got scared”
                                          2
and called 9-1-1. Before D.M. could speak to the dispatcher, Appellant forced his
way through the apartment door, breaking the doorframe, and began yelling at her.
D.M. testified that Appellant then “yank[ed] [her] around,” pushed her down, held
her down, and again put his knee on her. Appellant then began walking around the
apartment while yelling at her, and she was only able to escape when Appellant
moved away from the front door.
      During the guilt/innocence phase of trial, the State offered evidence of a prior
California conviction for battery to prove Appellant’s previous conviction of an
offense involving family violence.      See PENAL § 22.01(b)(2)(A), (f) (previous
conviction involving family violence elevates misdemeanor offense to a third-degree
felony offense); see also CAL. PENAL CODE § 243(e)(1) (West 2014) (including
battery against person who is parent of defendant’s child). Trial counsel objected
on relevance grounds, stating that, “[u]nless the State can prove that that pertains to
my client, I’ll object to its admission.” We interpret Appellant’s objection to be one
of relevance, not authentication, of the California document. Outside the presence
of the jury, the State argued that the evidence, a certified copy of the complaint and
judgment in the California case, was self-authenticating under Rule 902 of the Texas
Rules of Evidence. See TEX. R. EVID. 902(4). Rule 902 does not relate to the
relevance or weight of the proffered evidence. An opponent to evidence that is self-
authenticating may still object to the admissibility of the evidence on grounds such
as relevance, hearsay, and prejudicial effect, and the opponent may present evidence
for the jury to consider in deciding how much weight should be given to the self-
authenticated document. See Wright v. Lewis, 777 S.W.2d 520, 524 (Tex. App—
Corpus Christi–Edinburg 1989, writ denied) (Rules 901 and 902 discuss only
identification and authentication of evidence but in no way relate to admissibility of
the contents of that evidence).


                                          3
      The State argued that the evidence was relevant because the complaint and
judgment went to the jurisdictional element of the offense. See TEX. R. EVID. 401.
There is an important difference “between a determination that a prior conviction
has been sufficiently linked to a defendant to permit its admission and a
determination that the evidence is sufficient to prove a prior conviction. The first
inquiry is procedural and is primarily one of conditional relevancy, while the second
inquiry is one of sufficiency.” Rosales v. State, 867 S.W.2d 70, 72 (Tex. App.—
El Paso 1993, no pet.). The State submitted that the documents reflected the
defendant’s name and date of birth, which were confirmed by D.M., “as well as his
dealings in California.” The State then offered, as an additional link to Appellant, a
handwritten motion by Appellant that included a unique signature similar to the
signature on the California judgment. Over trial counsel’s further objections, the
trial court admitted the complaint, the judgment, and a redacted copy of a
handwritten motion signed by Appellant.
                                        Analysis
      In his sole issue in each appeal, Appellant contends that the trial court erred
by admitting evidence of the California conviction without additional evidence
linking Appellant to such conviction.
      A. Reviewing the Admission of Evidence - Generally
      We review a trial court’s ruling on the admissibility of evidence under an
abuse of discretion standard. Barron v. State, 630 S.W.3d 392, 410 (Tex. App.—
Eastland 2021, pet. ref’d) (citing Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim.
App. 2019)). We will not reverse this decision if it is within the zone of reasonable
disagreement. Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011); see
also Montgomery v. State, 810 S.W.2d 372, 390 (Tex. Crim. App. 1991) (stating
that, if the trial court “operates within the boundaries of its discretion, an appellate
court should not disturb its decision, whatever it may be”).
                                           4
      The trial court is required to determine preliminary questions of admissibility
as part of the court’s gatekeeping role under Rule 104 of the Texas Rules of
Evidence. TEX. R. EVID. 104(a). Accordingly, a trial court’s determination that a
prior conviction is sufficiently linked to the defendant such that the evidence may
be admitted in front of the jury “is primarily [a question] of conditional relevancy”
at the time the evidence is introduced. Rosales, 867 S.W.2d at 72; accord Davis v.
State, 268 S.W.3d 683, 715 (Tex. App.—Fort Worth 2008, pet. ref’d).
      B. Linking Appellant to the California Conviction - No Exclusive Means
      Alleging a prior conviction under Section 22.01(b)(2)(A) “invoke[s] the
subject-matter jurisdiction of the district court.” Holoman v. State, 620 S.W.3d 141,
146–47 (Tex. Crim. App. 2021). Therefore, the prior conviction constitutes an
element of the offense that must be proved by the State in the guilt/innocence phase.
Id. To prove a prior conviction, the State must present evidence “that (1) a prior
conviction exists, and (2) the defendant is linked to that conviction.” Flowers v.
State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). However, proof that the
defendant merely has the same name as the person previously convicted is not
sufficient to satisfy the prosecution’s burden. See Beck v. State, 719 S.W.2d 205,
210 (Tex. Crim. App. 1986). The State may use circumstantial evidence to prove
the defendant is the same person named in the alleged prior convictions. Human v.
State, 749 S.W.2d 832, 835–36, 839 (Tex. Crim. App. 1988).
      The Court of Criminal Appeals has repeatedly held that the law does not
require an exclusive means or “best evidence” rule to prove a prior conviction and a
defendant’s link to such a conviction. “Texas substantive law does not require that
the fact of a prior conviction be proven in any specific manner.” Flowers, 220
S.W.3d at 922; see also Beck, 719 S.W.2d at 210 (proof of prior convictions “often
includes the use of a combination of methods”); Littles v. State, 726 S.W.2d 26, 32
(Tex. Crim. App. 1987) (op. on reh’g) (overruling prior precedent “or any other case
                                         5
[that] can be read as holding that there are exclusive manners of proof of a
defendant’s identity as to prior felonies used for enhancement”). The defendant’s
unique signature, submitted without expert testimony, may be used in conjunction
with other evidence to prove that the defendant is the subject of a prior conviction.
See TEX. CODE CRIM. PROC. ANN. art. 38.27 (West 2018) (“It is competent to give
evidence of handwriting by comparison, made by experts or by the jury.”); Benton v.
State, 336 S.W.3d 355, 359 (Tex. App.—Texarkana 2011, pet. ref’d) (signature,
name, date of birth, mother’s name); Orsag v. State, 312 S.W.3d 105, 118 (Tex.
App.—Houston [14th Dist.] 2010, pet. ref’d) (signature, fiancée testimony); see also
Prihoda v. State, 352 S.W.3d 796, 809 (Tex. App.—San Antonio 2011, pet. ref’d)
(finding links introduced by State insufficient but acknowledging that a “factfinder’s
comparison of signatures generally can be one piece of the evidentiary puzzle to link
a defendant to a prior conviction even absent expert testimony”); Rosales, 867
S.W.2d at 73.
      C. The Jury Fits Together Evidentiary Pieces to the “Puzzle”
      Here, the State offered certified copies of the complaint and judgment. One
way to prove a prior criminal conviction is to provide “documentary proof (such as
a judgment) that contains sufficient information to establish both the existence of a
prior conviction and the defendant’s identity as the person convicted.” Flowers, 220
S.W.3d at 922 (citing Doby v. State, 454 S.W.2d 411, 413–14 (Tex. Crim. App.
1970)). The State also offered a redacted certified copy of a handwritten motion
signed and filed by Appellant in the trial court and testimony by D.M. and Midland
Police Officer Chane Blandford as evidence that Appellant was the subject of the
prior conviction. The judgment reflected a similarly spelled name, William Charles
Frasier III, Appellant’s date of birth, and Appellant’s unique signature. In addition,
the judgment demonstrated that the conviction occurred in San Bernardino County,
California. The complaint bore the same cause number as the judgment and
                                          6
demonstrated that a “William Charles Frasier III, aka William Charles Frasier, aka
Williams Frasier,” with Appellant’s date of birth, was charged with battery of “a
person who is the mother of the defendant’s child.” D.M. and Officer Blandford
testified to Appellant’s date of birth, which matched the date of birth listed in the
California complaint and judgment. D.M. testified that Appellant had lived in
California “his whole life” before moving to Texas. The State also introduced a
handwritten motion that was filed in the Midland County district clerk’s office in
cause number CR54881; it bore Appellant’s name, an assertion that he was the
“Defendant in the above entitled and numbered cause,” and Appellant’s unique
signature.
      “[O]rdinarily the proof that is adduced to establish that the defendant on trial
is one and the same person that is named in an alleged prior criminal conviction or
convictions closely resembles pieces of a jigsaw puzzle. The pieces standing alone
usually have little meaning. However, when the pieces are fitted together, they
usually form the picture of the person who committed the alleged prior conviction
or convictions.” Human, 749 S.W.2d at 835–36. “The trier of fact fits the pieces of
the jigsaw puzzle together and weighs the credibility of each piece. Regardless of
the type of evidentiary puzzle pieces the State offers to establish the existence of a
prior conviction and its link to a specific defendant, the trier of fact determines if
these pieces fit together sufficiently to complete the puzzle. The trier of fact looks
at the totality of the evidence admitted to determine 1) whether there was a previous
conviction, and 2) whether the defendant was the person convicted.” Flowers, 220
S.W.3d at 923 (footnote omitted). “[T]he important issue is not whether [the
documentary evidence tendered] represents a judgment of conviction or its
functional equivalent . . . , but whether a reasonable trier of fact could view [that
evidence] and find beyond a reasonable doubt that 1) the alleged prior . . . conviction
existed and 2) this conviction is linked to appellant.” Id. at 924.
                                           7
      The trial court did not abuse its discretion when it admitted the complaint, the
California judgment of conviction, and a redacted copy of a handwritten motion
signed by Appellant for the jury’s consideration. See Benton, 336 S.W.3d at 359–
60. The documents were self-authenticating because each document constituted a
certified copy of a public record. See TEX. R. EVID. 902(4). The evidence was
relevant to a fact of consequence in the case—a jurisdictional element of the offense.
See TEX. R. EVID. 401; Rosales, 867 S.W.2d at 72 (defendant’s objection regarding
admissibility based on link to prior is a question of conditional relevancy). The trial
court had sufficient evidence before it that linked Appellant to the underlying prior
conviction before admitting such evidence: the judgment, the complaint, the
handwritten motion signed by Appellant, Appellant’s date of birth confirmed by two
witnesses, testimony that Appellant had lived in California “his whole life,” and
Appellant’s unique signature. See Beck, 719 S.W.2d at 209–10; Benton, 336 S.W.3d
at 359–60; see also CRIM. PROC. art. 38.27. The jury properly considered the totality
of these pieces of evidence to determine whether those pieces fit together sufficiently
to complete the puzzle regarding the prior conviction that bore on the issue of
enhancement of the charge and the punishment permitted. Importantly, the jury
found Appellant not guilty of assault family violence enhanced; rather, the jury
found him guilty of the lesser included offense of assault family violence—
unenhanced, a Class A misdemeanor. While the jury in its discretion could have
used evidence of the California conviction to find Appellant guilty of a felony, the
jury did not. “[W]here as in the instant case, the proof [of the defendant’s prior
conviction], though unorthodox, was clearly sufficient, no error will be found.”
Littles, 726 S.W.2d at 32. We overrule Appellant’s sole issue in each appeal.




                                          8
                                   This Court’s Ruling
      We affirm the judgments of the trial court.




                                               W. BRUCE WILLIAMS
                                               JUSTICE


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           9